DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan (Reg. 57,372) on 08/17/2022.
The application has been amended as follows: 

Under the heading: AMENDMENTS TO THE CLAIMS:
Claim 1. (Currently Amended) A bending test apparatus for a flexible sheet material, comprising 
a mounting table, 
a clamping unit comprising clamping plates, a clamp plate pad, and clamp plate wrenches, and 
a bending shaft unit comprising a bending shaft extending in a Z-axis direction, the bending shaft having an arc-shaped sidewall for abutting against a flexible sheet material at an end thereof away from the clamping plates, and the clamping plates being movable relative to the bending shaft in a Y-axis direction,
wherein the clamping unit further comprises a first sliding plate for mounting the clamping plates, and the clamp plate pad disposed on the first sliding plate, the clamp plates symmetrically disposed on two sides of the clamp plate pad along a Y axis, and the clamp plate wrenches disposed on the clamp plates for pushing the clamp plates in an X-axis direction such that two opposite ends of the flexible sheet material abut against the clamp plate pad; and
wherein the clamping plates clamps two ends of the flexible sheet material in the Z-axis direction so that the flexible sheet material bends to enclose a barrel-like space, in which the bending shaft is positioned.

Claim 4. (CANCELLED)

Claim 5. (Currently Amended) The bending test apparatus for a flexible sheet material according to claim [[4]] 1, wherein the bending shaft unit further comprises a second sliding plate fixedly connected with the bending shaft, and the first sliding plate is slidable in the Y-axis direction and abuts against the second sliding plate.

Under the heading: Specification:
At page 2:
In one aspect, the present invention provides a bending test apparatus for a flexible sheet material, which comprises a mounting table, and further comprises a clamping unit and a bending shaft unit. The clamping unit comprises [[a]] clamping plates, and the bending shaft unit comprises a bending shaft extending in the Z-axis direction. The bending shaft has an arc-shaped sidewall used to abut against a flexible sheet material at an end thereof away from the clamping plates, and the clamping plates move relative to the bending shaft in a Y-axis direction.
Preferably, the clamping plates clamp two ends of the flexible sheet material in the Z-axis direction and enables the flexible sheet material to bend to enclose a barrel-like space, in which the bending shaft is positioned.
Preferably, a chord length corresponding to the arc-shaped sidewall of the bending shaft is greater than or equal to a vertical distance between the clamped two ends of the flexible sheet material in an X-axis direction.
Preferably, the clamping unit further comprises a first sliding plate for mounting the clamping plates, and the clamping plates comprise a clamp plate pad disposed on the first sliding plate, clamping plates symmetrically disposed on two sides of the clamp plate pad along a Y axis, and clamp plate wrenches disposed on the clamping plates for pushing the clamping plates in the X-axis direction to respectively enable two opposite ends of the flexible sheet material to abut against the clamp plate pad.

At page 4:
1. A clamping unit comprising [[a]] clamping plates is disposed, so that a flexible sheet material can be desirably fixed and driven to move in a Y-axis direction. Furthermore, the structure is optimized and clamping is convenient.
2. A bending shaft unit comprising a bending shaft is disposed, and the bending shaft has an arc-shaped sidewall for abutting against the flexible sheet material, so that a bending test of the flexible sheet material can be desirably implemented, and the structure is optimized.

BRIEF DESCRIPTION OF THE DRAWINGS
FIG. 1 is an overall schematic view from a perspective according to the present invention;
FIG. 2 is a schematic view from another perspective according to the present invention; and
FIG. 3 is a partial top view according to the present invention.
In the drawings: 1, mounting table; 2, bending shaft; 3, flexible thin film; 4, first sliding plate; 5, clamping plates; 6, clamp plate pad; 7, clamp plate wrench; 8, second sliding plate; 9, first elastic unit; 10, second elastic unit; 11, limiting stop plate; 12, protection plate; 13, guide rail; 14, sliding block; 15, main scale; and 16, vernier scale.

At page 5:
The clamping unit comprises a clamping plates and a first sliding plate 4 for mounting the clamping plates [[4]] 5. The clamping plates 5 clamp two ends of the flexible thin film 3 in a Z-axis direction and enables the flexible thin film 3 to bend to enclose a barrel-like space. The clamping plates 5 comprise a clamp plate pad 6 disposed on the first sliding plate 4, clamping plates 5 symmetrically disposed on two sides of the clamp plate pad 6 along a Y axis, and clamp plate wrenches 7 disposed on the clamping plates 5 for pushing the clamping plates 5 in the X-axis direction to respectively enable two opposite ends of the flexible thin film 3 to abut against the clamp plate pad 6. With reference to the foregoing arrangement manner, the clamping plates 5, the clamp plate pad 6, and the clamp plate wrenches 7 cooperate with each other to desirably fix the flexible thin film 3, to further indirectly fix the flexible display screen disposed on the flexible thin film 3. The test apparatus further comprises a driving unit. The driving unit comprises a driving motor for driving the first sliding plate 4 in a Y-axis direction. A movement frequency of the first sliding plate 4 can be adjusted by adjusting a rotational speed and an acceleration time or a deceleration time of the motor so that a bending frequency of the flexible display screen on the plastic thin film 3 is adjusted. Preferably, in the present invention, the driving motor can be a step motor.
The shape of sidewalls of the clamping plates 5 and the clamp plate pad 6 fits the flexible thin film 3 to effectively avoid thin film 3 being subjected to

At page 6:
uneven stress during bending. Pads are disposed on the clamping plates 5 and the clamp plate pad 6 for fixing the flexible thin film 3. During clamping and subsequent operation, it can be effectively ensured that the flexible thin film 3 will not slide relative to the clamping plates 5, thereby ensuring the measurement precision of the test apparatus.
The bending shaft unit comprises a bending shaft 2 extending in the Z-axis direction. The bending shaft 2 is positioned in the barrel-like space. The bending shaft unit further comprises a second sliding plate 8 fixedly connected to the bending shaft 2. The first sliding plate 4 slides in the Y-axis direction and abuts against the second sliding plate 8. The bending shaft 2 has an arc-shaped sidewall for abutting against the flexible display screen at an end thereof away from the clamping plates thereof. The clamping plates move in the Y-axis direction relative to the bending shaft 2. In the foregoing arrangement manner, the clamping plates drive the flexible thin film 3 to move in the Y-axis direction. The flexible display screen positioned on the flexible thin film 3 moves along with the clamping plates, until the flexible display screen abuts against and is fitted onto the arc-shaped sidewall to bend, so that a bending test of the flexible display screen is desirably implemented. The flexible thin film 3 is disposed as a carrier, so that only a small piece of flexible display screen that can be fitted onto the arc-shaped sidewall of the bending shaft 2 is needed as a test sample instead of consuming an entire flexible display screen. Therefore, test costs can be favorably reduced. Moreover, the flexible thin film 3 is applicable to different sample sizes and has high adaptability.

Allowable Subject Matter
Claims 1, 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a bending test apparatus for a flexible sheet material having a mounting table and a clamping unit, the clamping unit having clamping plates, a clamp plate pad and a clamp plate wrench, a bending unit is provided with a bending shaft along Z-axis direction, the bending shaft is fixed on an end of the clamping plates that is fixed on a circular arc side wall of flexible material, in independent claim 1 when combined with the limitations of the clamping plates being connected to the bending unit along Y-axis direction, the clamping unit further having a sliding plate that is provided with the clamping plate, the clamping plate is provided with a clamping pad that is fixed on the sliding plate, the clamping plates clamps two ends of the flexible sheet material in the Z-axis direction so that the flexible sheet material bends to enclose a barrel-like space, in which the bending shaft is positioned in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1,3 and 5-10. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855